DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              LAUREN JOHNSON n/k/a LAUREN WOODEN,
                           Appellant,

                                    v.

                        ROBERT L. JOHNSON,
                             Appellee.

                              No. 4D18-1287

                         [December 13, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502017DR009002XXXXMB-FA.

  Barry Rigby of Law Offices of Barry Rigby, P.A., Orlando, for appellant.

   Jane Kreusler-Walsh and Stephanie L. Serafin of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.